DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in response to the amendment filed on October 19th, 2021 for application no. 15/686,199 filed on August 25th, 2017. Claims 36-45 are pending. In the present amendment, claims 36 and 43 are amended, and claims 1-35 are canceled.

Specification
Amendments to the specification filed October 19th, 2021 correct an obvious mistake in the written description and are supported by the originally filed drawings. The amendments to the specification are accepted. 

Claim Objections
	Regarding Claim 36 (line 18), please change the recitation of “the first shaft” to - - the first output shaft - - as the feature is previously referred to in claim 36.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 36, 39, 42 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nehse (US 7,857,725). Nehse was cited on the PTO-892 provided to Applicant on December 14th, 2018.

	Regarding Claim 36, Nehse teaches a vehicle driveline (Fig. 1, “differential gear” 1) comprising: 
	a housing assembly (“housing” 2); 
	an input gear (“ring gear” 7) received in the housing assembly (2) and rotatable about an output axis (“axis” 9); 
	a differential gearset (“double planetary gear set” 11) received in the housing assembly (2), 
	the differential gearset (11) being driven by the input gear (7) and having first (“planet carrier” 14) and second (“gearwheel” 15) differential outputs that are rotatable about the output axis (9), 
	wherein the differential gearset (11) is configured with a predetermined asymmetrical gear ratio (via the “double planetary gear set” 11) such that relatively more torque is output through the first differential output (14) than the second (15) differential output when the differential gearset (11) is driven by the input gear (7) and equal rotational resistance is applied to both of the first (14) and second (15) differential outputs (Nehse accomplishes an asymmetrical gear ratio through the configuration seen in Examiner Fig. 1 where the planet carrier (14) generates more torque via a larger moment arm (d2) as compared to a smaller moment arm (d1) of the sun gear (15));

    PNG
    media_image1.png
    423
    699
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 1 of Nehse
	a first output shaft (“right output shaft” 6); 
	a friction clutch (“clutch” K3) having a clutch input member (14), a clutch output member (6), and a clutch pack (see Fig. 1), 
	the clutch pack (K3) having a plurality of first clutch plates (outer plates), which are coupled to the clutch input member (14) for rotation therewith, and 
	a plurality of second clutch plates (inner plates) that are interleaved with the first clutch plates (outer plates) and coupled to the clutch output member (6) for rotation therewith, 
	the clutch input member (14) being rotationally coupled to the first differential output (14), 
	the friction clutch (K3) being in a first mode, in which the friction clutch (K3) transmits rotary power between the first differential output (14) and the first shaft (6; col. 3, line 35 - “In a first operating state, the two clutches K1 and K2 are opened, and the clutch K3 is closed. As apparent from the first line of the table in FIG. 3, a torque, which is introduced into the differential gear 1 by way of the gear input 3, is split uniformly between the two output shafts 5, 6”), and 
a second mode in which the friction clutch (K3) inhibits transmission of rotary power between the first differential output (14) and the first output shaft (6; col. 3, line 42 - “Proceeding from a state, in which all three clutches K1, K2, K3 are opened, it is possible for a vehicle having just a rear wheel drive to start up”); and 
	a second output shaft (“left output shaft” 5) rotationally coupled to the second differential output (15).  

	Regarding Claim 39, Nehse teaches the vehicle driveline of Claim 36, 
	wherein the differential gearset (Fig. 1, 11) comprises a planetary gearset (11) having an internal gear (“internal geared wheel” 10), a planet carrier (14), a plurality of planet gears (“planet gears” 12, 13), and a sun gear (15), 
	wherein the internal gear (10) is rotationally coupled to the input gear (7), 
	the first differential output (14) is one (14) of the planet carrier (14) and the sun gear (15), and 
	the second differential output (15) is the other one (15) of the planet carrier (14) and the sun gear (15).  

	Regarding Claim 42, Nehse teaches the vehicle driveline of Claim 39, 
	wherein the plurality of planet gears (Fig. 1, 12, 13) includes a set of first planet gears (13) and a set of second planet gears (12), 
	the first planet gears (13) being meshingly engaged with the sun gear (15), 
	each of the second planet gears (12) being meshingly engaged with the internal gear (10) and a corresponding one of the first planet gears (13).  	

	Regarding Claim 45, Nehse teaches the vehicle driveline of Claim 36, 
	further comprising an input pinion (“gear input” 3) received in the housing assembly (2), 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-38, 40-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Nehse (US 7,857,725), in view of Dudley ("GEAR HANDBOOK - The Design, Manufacture, and Application of Gears"). See attachment provided to Applicant on December 14th, 2018.

Regarding Claims 37-38, 40-41 and 43, Nehse teaches the vehicle driveline of Claim 36. 
Nehse does not teach “wherein the differential gearset includes a first gear and a second gear, the first gear having first teeth, the second gear having second teeth, and wherein the first and second teeth are in hunting mesh...comprises a planetary gearset having at least one set of meshing gears that are non-factorizing…wherein the internal gear has a first quantity of teeth and the sun gear has a second quantity of teeth, wherein a quotient equal to the first quantity of teeth divided by the second quantity of teeth is not an integer…wherein the internal gear has a first quantity of teeth and the sun gear has a second quantity of teeth, and wherein the first quantity of teeth is greater than twice the second quantity of teeth…wherein each of the first planet gears has a quantity of first teeth, wherein each of the second planet gears has a quantity of second teeth, wherein the internal gear has a quantity of third teeth, and wherein the sun gear has a quantity of fourth teeth, and wherein each of the quantities of the first, second third and fourth teeth is a prime number, and wherein each of the quantities of the first, third and fourth teeth is different”. In other words, Nehse does not explicitly teach the number of teeth used in the planetary gearset.
 Dudley teaches a range of ratios (Table 3-5) normally used in planetary gearsets. Dudley also teaches equations (3-3, 3-4) that can be used to find a specific number of teeth for planetary gearset components if the desired gear ratio falls with the range provided in Table 3-5.
The features recited in claims 37-38, 40-41 and 43 are related to the number of teeth used in the planetary gearset members previously recited. It would have been obvious to one of ordinary skill in the art at the time of filing that the equations taught by Dudley could have been used to determine the number of teeth of the planetary gearset components of Nehse and achieve a variety of desired gear ratios, and have the obvious advantage of expanding the marketability of the differential taught by Nehse. These desired gear ratios would yield predicable solutions; therefore, "it is likely the product not of innovation but of ordinary skill and common sense". See MPEP 2144.05 11.B. - There is a Motivation to Optimize Result-Effective Variables.

Claims 36, 39, 42 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Valente et al. (US 9,028,358) cited in the IDS filed August 25th, 2017, hereinafter Valente, in view of Nehse (US 7,857,725).

	Regarding Claim 36, Valente teaches a vehicle driveline (“axle assembly” 10) comprising: 
	a housing assembly (“axle housing assembly” 12); 
“ring gear” 16) received in the housing assembly (12) and rotatable about an output axis (“second axis” 52); 
	a differential gearset (“differential assembly” 18) received in the housing assembly (12), 
	the differential gearset (18) being driven by the input gear (16) and having first (“planet carrier” 112) and second (“sun gear” 116) differential outputs that are rotatable about the output axis (52), 
	wherein the differential gearset (18) is configured with a predetermined asymmetrical gear ratio (via the “differential assembly” 18) such that relatively more torque is output through the first differential output (112) than the second differential output (116) when the differential gearset (18) is driven by the input gear (16) and equal rotational resistance is applied to both of the first (112) and second (116) differential outputs (see Examiner Fig. 1 above regarding the Examiner’s interpretation of the “asymmetrical gear ratio” recited in claim 36); 
	a first output shaft (“output member” 24); 
	a friction clutch (“clutch” 20) having a clutch input member (“first clutch portion” 150), a clutch output member (“second clutch portion” 152), and a clutch pack (“clutch pack” 154), 
	the clutch pack (154) having a plurality of first clutch plates (“first clutch plates” 220), which are coupled to the clutch input member (150) for rotation therewith, and 
	a plurality of second clutch plates (“second clutch plates” 222) that are interleaved with the first clutch plates (220) and coupled to the clutch output member (152) for rotation therewith,
	a second output shaft (“output member” 22) rotationally coupled to the second differential output (116).
	Valente does not teach “the clutch input member being rotationally coupled to the first differential output, the friction clutch being in a first mode, in which the friction clutch transmits rotary power between the first differential output and the first shaft, and a second mode in which the friction clutch inhibits transmission of rotary power between the first differential output and the first output shaft”. In other words, the only difference between the prior art of Valente and the claimed invention is a reversal of first and second differential outputs. As seen in Fig. 1 of Valente, the second differential output (“sun gear” 116) provides torque to the friction clutch (20) whereas the first differential output (Fig. 2, “planet carrier” 270) of the claimed invention provides torque to the friction clutch (134).
	Nehse teaches a clutch input member (Fig. 1, 14) being rotationally coupled to a first differential output (14), 
	a friction clutch (K3) being in a first mode, in which the friction clutch (K3) transmits rotary power between the first differential output (14) and a first output shaft (6; see col. 3, line 35 passage above), and 
	a second mode in which the friction clutch (K3) inhibits transmission of rotary power between the first differential output (14) and the first output shaft (6; see col. 3, line 42 passage above).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to reverse the order of the first and second differential outputs taught by Valente as explicitly taught by Nehse, such that “the clutch input member being rotationally coupled to the first differential output, the friction clutch being in a first mode, in which the friction clutch transmits rotary power between the first differential output and the first shaft, and a second mode in which the friction clutch inhibits transmission of rotary power between the first differential output and the first output shaft”, as one of ordinary skill in the art would have recognized that the result of doing so would have been predictable as there are only two clear alternative configurations of the differential outputs taught by Valente. Furthermore, the courts have 

	Regarding Claim 39, Valente and Nehse teach the vehicle driveline of Claim 36, 
	Valente teaches wherein the differential gearset (Fig. 1, 18) comprises a planetary gearset (18) having an internal gear (“ring gear” 110), a planet carrier (112), a plurality of planet gears (“planet gears” 114), and a sun gear (116), 
	wherein the internal gear (110) is rotationally coupled to the input gear (16), 
	the first differential output (112) is one (112) of the planet carrier (112) and the sun gear (116), and 
	the second differential output (116) is the other one (116) of the planet carrier (112) and the sun gear (116).  

	Regarding Claim 42, Valente and Nehse teach the vehicle driveline of Claim 39, 
	Valente teaches wherein the plurality of planet gears (Fig. 1, 114) includes a set of first planet gears (114) and a set of second planet gears (114), 
	the first planet gears (114) being meshingly engaged with the sun gear (116), 
	each of the second planet gears (114) being meshingly engaged with the internal gear (110) and a corresponding one of the first planet gears (114). 

	Regarding Claim 44, Valente and Nehse teach the vehicle driveline of Claim 36, 
	Valente teaches wherein the housing assembly (Fig. 1, 12) includes a main housing (“carrier housing” 30), a first end cap (“first end cap” 64), and a second end cap (“second end cap” 66), 
	the first end cap (64) and a first side (right side) of the main housing (30) defining a clutch cavity (“clutch cavity” 70), 
“differential cavity” 72) spaced apart from the clutch cavity (70), 
	the main housing (30) including a central bore (“central bore” 138) disposed about the output axis (52), 
	the central bore (138) connecting the clutch cavity (70) with the differential cavity (72), 
	wherein the differential gearset (18) is disposed within the differential cavity (72) and the friction clutch (20) is disposed within the clutch cavity (70).  

	Regarding Claim 45, Valente and Nehse teach the vehicle driveline of Claim 36, 
	Valente teaches further comprising an input pinion (Fig. 1, “input pinion” 14) received in the housing assembly (12), 
	the input pinion (14) being meshingly engaged with the input gear (16) and being rotatable about an input axis (“first axis” 36) that is transverse to the output axis (52). 

	Claims 37-38, 40-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Valente (US 9,028,358), in view of Nehse (US 7,857,725), and in view of Dudley ("GEAR HANDBOOK - The Design, Manufacture, and Application of Gears").

Valente and Nehse do not teach “wherein the differential gearset includes a first gear and a second gear, the first gear having first teeth, the second gear having second teeth, and wherein the first and second teeth are in hunting mesh...comprises a planetary gearset having at least one set of meshing gears that are non-factorizing…wherein the internal gear has a first quantity of teeth and the sun gear has a second quantity of teeth, wherein a quotient equal to the first quantity of teeth divided by the second quantity of teeth is not an integer…wherein the internal gear has a first quantity of teeth and the sun gear has a second quantity of teeth, and wherein the first quantity of teeth is greater than twice the second quantity of teeth…wherein each of the first planet gears has a quantity of first teeth, wherein each of the second planet gears has a quantity of second teeth, wherein the internal gear has a quantity of third teeth, and wherein the sun gear has a quantity of fourth teeth, and wherein each of the quantities of the first, second third and fourth teeth is a prime number, and wherein each of the quantities of the first, third and fourth teeth is different”. In other words, Valente does not explicitly teach the number of teeth used in the planetary gearset.
 Dudley teaches a range of ratios (Table 3-5) normally used in planetary gearsets. Dudley also teaches equations (3-3, 3-4) that can be used to find a specific number of teeth for planetary gearset components if the desired gear ratio falls with the range provided in Table 3-5.
The features recited in claims 37-38, 40-41 and 43 are related to the number of teeth used in the planetary gearset members previously recited. It would have been obvious to one of ordinary skill in the art at the time of filing that the equations taught by Dudley could have been used to determine the number of teeth of the planetary gearset components of Valente and achieve a variety of desired gear ratios, and have the obvious advantage of expanding the marketability of the differential taught by Valente and Nehse. These desired gear ratios would yield predicable solutions; therefore, "it is likely the product not of innovation but of ordinary skill and common sense". See MPEP 2144.05 11.B. - There is a Motivation to Optimize Result-Effective Variables.

Response to Arguments
The Applicant's arguments filed October 19th, 2021 are in response to the Office Action mailed July 29th, 2021. The Applicant's arguments have been fully considered.
Claim 43, Applicant’s amendment has clarified the invention. As such, the relevant drawing objection previously indicated in the last Office Action is withdrawn.
Regarding Claim 36, Applicant has recited features that distinguish from those taught by the prior art of Zaers (‘236); however, the claimed invention is still obvious in view of the prior art of record. See detailed and relevant rejections presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659